PER CURIAM
Writ granted. Plaintiff, Cynthia Gayle, filed suit against Dixie Electric Membership Corporation ("Dixie") seeking personal injury damages allegedly caused when a utility pole installed by Dixie fell during a weather event and crushed a vehicle operated by plaintiff. Dixie filed a motion for summary judgment on the issue of liability, arguing it had no knowledge of any defective condition in the utility pole. After a hearing, the district court denied Dixie's motion for summary judgment without assigning reasons. A five-judge panel of the Court of Appeal, First Circuit, granted Dixie's writ in a 3-2 decision, thereby granting Dixie's motion for summary judgment and dismissing plaintiffs's claims with prejudice.
Because there are material issues of fact still in dispute concerning the alleged defective condition of the utility pole and Dixie's constructive knowledge of its condition, as well as questions concerning the weather event, we find the court of appeal erred in granting Dixie's motion for summary judgment and dismissing plaintiff's claims. Therefore, we reverse the ruling of the court of appeal, and remand this matter to the district court for further proceedings.
Weimer, J., Guidry, J., and Crichton, J., would deny.